DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/251,627 filed on December 11th, 2020. Claims 1-17 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11th, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 1 (line 5), please change the recitation of “a shell defining chamber” to - - a shell defining a chamber - - to establish antecedent basis.

	Regarding Claim 1 (line 18), please change the recitation of “portions of the pull bearing” to - - portions of the pull bearings - - as this feature is previously referred to in claim 1 (line 15).

	Regarding Claim 2 (line 2), please change the recitation of “to first internal component” to - - to a first internal component - - to establish antecedent basis.

	Regarding Claim 3 (line 2), please change the recitation of “to first of the internal components” to - - to a first of the internal components - - to establish antecedent basis.

	Regarding Second Claim 10, please change the recitation of “wherein the radial surface is in inner radial surface of the output hub” to - - wherein [[the]] a radial surface is [[in]] an inner radial surface of the output hub - - to establish antecedent basis.

	Regarding Claims 12 and 14 (preamble), please change the recitation of “according to any of claim” to - - according to 

	Regarding Claim 12 (lines 2-3), please change the recitation of “are inner and outer races of the pull bearings” to - - are the inner and outer races of the pull bearings - - as antecedent basis has already been established in claim 1 (line 18).

	Regarding Claim 16 (lines 3-4), please change the recitation of “connected to free portion of the turbine” to - - connected to a free portion of the turbine - - to establish antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1 (line 9), in the recitation of “a plurality of turbine blades generally opposing the impeller blades” (emphasis added) it is generally unclear if the turbine blades must oppose the impeller blades. Applicant could recite “a plurality of turbine blades 

Regarding Claim 1 (lines 15-17), in the recitation of “a plurality of pull bearings located within the chamber defined by the shell, the pull bearings constructively supporting the shell for relative rotation with respect to one or more internal components of the launch device” (emphasis added) it is unclear if the Applicant’s disclosure describes a plurality of pull bearings constructively supporting the shell for relative rotation with respect to one internal component of the launch device. Applicant could recite “a plurality of pull bearings located within the chamber defined by the shell, the pull bearings constructively supporting the shell for relative rotation with respect to at least one internal component of the launch device” to clarify the recitation. The lack of clarity renders the claim indefinite.



Regarding Claim 10, it is generally unclear how to interpret duplicate claim 10’s. The first claim 10 recites a “radial surface of the output hub” and the second claim 10 that is dependent upon claim 9 refers back to the “radial surface of the output hub” recited in the first claim 10. The lack of clarity renders the claim indefinite.

Regarding First Claim 10, in the recitation of “wherein the pull bearings are supported on a radial surface of the output hub” it is unclear how a plurality of pull bearings could be supported on a single radial surface of the output hub. The lack of clarity renders the claim indefinite.

Regarding Claim 11 (line 2), in the recitation of “wherein the pull bearings include portions axially fixed to the associated ones of the internal components by welds” it is generally unclear how many portions of the pull bearings Applicant intends to recite as claim 1 already recites “portions of the pull bearing being fixed relative to an associated one of the internal components of the launch device” (lines 18-19). It is also unclear how multiple portions of a plurality of pull bearings are welded to multiple internal components of the launch device. As seen in Figs. 3-4, a single portion (48a) of a single pull bearing (44a) is welded to a single internal component (35) of the launch device. The lack of clarity renders the claim indefinite.

Regarding Claim 13 (lines 2-3), in the recitation of “wherein the pull bearings include portions axially fixed to the associated ones of the internal components by snap rings” it is generally unclear how many portions of the pull bearings Applicant intends to recite as claim 1 already recites “portions of the pull bearing being fixed relative to an associated one of the internal components of the launch device” (lines 18-19). The lack of clarity renders the claim indefinite.

Regarding Claim 14 (lines 2-3), in the recitation of “wherein portions axially fixed to the associated ones of the internal components are bearing supports” it is generally unclear how many portions of the pull bearings Applicant intends to recite as claim 1 already recites “portions of the pull bearing being fixed relative to an associated one of the internal components of the launch device” (lines 18-19) and claim 13 recites “wherein the pull bearings include portions axially fixed to the associated ones of the internal components by snap rings”. The lack of clarity renders the claim indefinite.

	Claims 2-17 are rejected based upon their dependency to a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (US 2004/0076522), hereinafter Ochi (522), in view of Depraete et al. (US 2016/0116037), hereinafter Depraete. Both references were cited on the IDS filed December 11th, 2020.

Regarding Claim 1, Ochi (522) teaches a launch device (Fig. 1, “torque converter” 100) for coupling the rotary output of a prime mover (not shown) to the rotary input of an automotive transmission (not shown; [0040] - “pump impeller 102 is attached to an engine output shaft 110, and serves to convert the power of the engine (not shown) to into energy in the form of flow of working oil in the torque converter 100. The turbine runner 104 converts this energy into rotational energy, and rotates a transmission input shaft 120 to which a turbine hub 106 is attached, thereby to transmit torque to a transmission or speed-changing mechanism (not shown)”), the launch device comprising: 
a front cover (“engine output shaft” 110) configured for connection to the rotary output of the prime mover (see Fig. 1), 
a rear cover (“pump impeller” 102) fixedly connected to the front cover (110) and rotatable with the front cover (110), 
the front cover (110) and the rear cover (102) cooperating to form a shell defining chamber (see Fig. 1), 
an impeller (102) being connected to one (110, 102) of the front (110) and rear (102) covers; 
a turbine (“turbine runner” 104) located in the shell (110, 102) and being supported for rotation relative to the shell (110, 102), 
the turbine (104) being shaped to receive fluid from the impeller (102) thereby causing rotation of the turbine (104) and to redirect the fluid back toward the impeller (102); 
an output hub (“turbine hub” 106) rotatably supported with in the shell (110, 102) and coupled to the turbine (104) wherein rotation of the turbine (104) causes rotation of the output hub (106) about a central axis (see Fig. 1), 
the output hub (106) being configured to connect with the rotary input (“transmission input shaft” 120) of the automotive transmission (not shown); 
a plurality of pull bearings (Examiner Fig. 1, PB1, PB2, PB3) located within the chamber defined by the shell (Fig. 1, 110, 102), 
the pull bearings (Examiner Fig. 1, PB1, PB2, PB3) constructively supporting the shell (Fig. 1, 110, 102) for relative rotation with respect to one or more internal components (110, 106, “stator” 200 and 102) of the launch device (100), 
the pull bearings (Examiner Fig. 1, PB1, PB2, PB3) each including a rolling element between inner and outer races, 
portions of the pull bearing being fixed relative to an associated one of the internal components (Fig. 1, 110, 106, 200, 102) of the launch device (100) limiting axial movement of the inner and outer races relative to one another along the central axis and thereby limiting axial expansion of the shell (see Fig. 1 and Examiner Fig. 1).

    PNG
    media_image1.png
    231
    513
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 1 of Ochi (522)
Ochi (522) does not explicitly teach “an impeller having a plurality of impeller blades extending into the chamber and being connected to one of the front and rear covers; a turbine located in the shell and being supported for rotation relative to the shell, the turbine including a plurality of turbine blades generally opposing the impeller blades, the turbine blades being shaped to receive fluid from the impeller blades thereby causing rotation of the turbine and to redirect the fluid back toward the impeller”.
Depraete teaches “The impeller 30 flintier includes a core ring 23, and a plurality of impeller blades 33 fixedly attached, such as by brazing, to the impeller shell 20 and the core ring 23. The impeller 30, including its shell 20, the core ring 23, and the blades 33, is fixedly secured to so as to be non-rotatable relative to the first casing shell 18 and the drive shaft (or flywheel) of the engine to rotate at the same speed as the engine output” [0030] and “The turbine component of the turbine-piston 32 includes a turbine-piston shell 35, a core ring 46, and a plurality of turbine blades 36 fixedly attached, such as by brazing, to the turbine-piston shell 35 and the core ring 46. The spinning of the impeller 30 causes transmission fluid in the torus to spin the turbine blades 36, and hence the turbine-piston shell 35” [0032].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the impeller and the turbine taught by Ochi (522) with the impeller and turbine blades taught by Depraete, such that “an impeller having a plurality of impeller blades extending into the chamber and being connected to one of the front and rear covers; a turbine located in the shell and being supported for rotation relative to the shell, the turbine including a plurality of turbine blades generally opposing the impeller blades, the turbine blades being shaped to receive fluid from the impeller blades thereby causing rotation of the turbine and to redirect the fluid back toward the impeller”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of efficiently transferring torque through the torque converter taught by Ochi (522).  

Regarding Claim 2, Ochi (522) and Depraete teach the launch device according to claim 1, 
Ochi (522) teaches wherein one (Examiner Fig. 1, PB1) of the pull bearings constructively supports the front cover (Fig. 1, 110) relative to first internal component (106) of the launch device (100).  

Regarding Claim 3, Ochi (522) and Depraete teach the launch device according to claim 1, 
Ochi (522) teaches wherein one (Examiner Fig. 1, PB2) of the pull bearings constructively supports the rear cover (Fig. 1, 102) relative to first (200) of the internal components.  

Regarding Claim 4, Ochi (522) and Depraete teach the launch device according to claim 1, 
Ochi (522) teaches wherein the plurality of pull bearings (Examiner Fig. 1, PB1, PB2, PB3) includes a first pull bearing (PB1) constructively supports the front cover (Fig. 1, 110) relative to a first internal component (106) of the launch device, 
a second pull bearing (Examiner Fig. 1, PB2) constructively supports the rear cover (Fig. 1, 102) relative to a second internal component (200) of the launch device and a third pull bearing (Examiner Fig. 1, PB3) constructively supports the first internal component (106) relative to the second internal component (200).  

Regarding Claim 5, Ochi (522) and Depraete teach the launch device according to claim 4, 
Ochi (522) teaches wherein the first internal component (Fig. 1, 106) is the output hub (106).  

Regarding Claim 6, Ochi (522) and Depraete teach the launch device according to claim 4, 
Ochi (522) teaches wherein the first, second and third pull bearings (Examiner Fig. 1, PB1, PB2, PB3) are axial bearings (see Examiner Fig. 1).  

Regarding Claim 7, Ochi (522) and Depraete teach the launch device according to claim 4,
Ochi (522) teaches wherein the rolling elements (Examiner Fig. 1, PB1, PB2, PB3) are cylindrical elements (see Examiner Fig. 1).  

Regarding Claim 8, Ochi (522) and Depraete teach the launch device according to claim 4, 
Ochi (522) teaches wherein the rolling elements (Examiner Fig. 1, PB1, PB2, PB3) are needle elements (see Examiner Fig. 1).  

Regarding Claim 10, Ochi (522) and Depraete teach the launch device according to claim 1,
Ochi (522) teaches wherein the pull bearings (Examiner Fig. 1, PB1 and PB3) are supported on a radial surface of the output hub (Fig. 1, 106).  

Regarding Claim 11, Ochi (522) and Depraete teach the launch device according to claim 4, 
Ochi (522) wherein the pull bearings (Examiner Fig. 1, PB1, PB2, PB3) include portions (left and right bearing races) axially fixed to the associated ones of the internal components (110, 106, 200, 102) by welds (the front cover 110 and the rear cover 102 are welded together as seen in Fig. 1).

Regarding Claim 12, Ochi (522) and Depraete teach the launch device according to claim 11, 
Ochi (522) teaches wherein the portions (left and right bearing races seen in Fig. 1) axially fixed to the associated ones of the internal components (110, 106, 200, 102) are inner and outer races of the pull bearings (Examiner Fig. 1, PB1, PB2, PB3).  

Regarding Claim 15, Ochi (522) and Depraete teach the launch device according to claim 1, 
Ochi (522) teaches wherein the launch device (Fig. 1, 100) further includes an isolation damper (see Fig. 1) and a lockup clutch assembly (“lock-up piston” 112), 
the isolation damper being supported with the turbine (104) on the output hub (106). 

Regarding Claim 16, Ochi (522) and Depraete teach the launch device according to claim 11,
Ochi (522) teaches wherein the launch device (Fig. 1, 100) further includes a turbine isolation damper (see Fig. 1) and a lockup clutch assembly (112), 
the turbine isolation damper including a free portion (spring portion of the damper seen in Fig. 1) connected (via the rivets seen in Fig. 1) to free portion of the turbine (104) and supporting the turbine therethrough (see Fig. 1).  

Regarding Claim 17, Ochi (522) and Depraete teach the launch device according to claim 16, 
Ochi (522) teaches wherein the free portion (spring portion of the damper seen in Fig. 1) of the turbine isolation damper is coupled to a spring plate (plate portion of the damper seen in Fig. 1), and 
the spring plate (plate portion of the damper seen in Fig. 1) is supported by the output hub (106).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi (522), in view of Depraete (US 2016/0116037), in view of Rohm (DE 10 2012 210 436). See attachment “DE102012210436A1 - Translation” provided to Applicant with this Office Action.

Regarding Claim 9, Ochi (522) and Depraete teach the launch device according to claim 1. 
Ochi (522) or Depraete do not teach “wherein the rolling elements are ball bearings”.
Rohm teaches interchangeable ball bearings and roller bearings (see Figs. 1A and 1B; [0034] - “As an optional further embodiment of a starting element, both FIG. 1a and FIG. 1b show a bearing arrangement 150 on the output side”).
Rohm also teaches “The ball bearing can absorb both radial and axial forces, so that in particular forces occurring parallel to the axis of rotation can be transmitted from the input hub to the output hub” [0012].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the roller bearing taught by Ochi (522) with the ball bearing taught by Rohm, such that “wherein the rolling elements are ball bearings”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a bearing that supports both radial and axial loads.

Regarding Claim 10, Ochi (522), Depraete and Rohm teach the launch device according to claim 9, 
Ochi (522) teaches wherein the radial surface is in inner radial surface of the output hub (Fig. 1, 106). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi (522), in view of Depraete (US 2016/0116037), and in view of Ochi et al. (US 7,762,065), hereinafter Ochi (065).

Regarding Claim 13, Ochi (522) and Depraete teach the launch device according to claim 4. 
Ochi (522) or Depraete do not explicitly teach “wherein the pull bearings include portions axially fixed to the associated ones of the internal components by snap rings”. However, there appears to be a pair of snap rings that retain the stator bearings seen in Fig. 1. 
Ochi (065) teaches pull bearings (Fig. 2, “thrust bearings” 46, 48) include portions axially fixed to a turbine hub (30), a stator hub (38) and a rear cover (24) by snap rings (“snap ring” 68, 70; col. 5, line 20 - “outer peripheral edge of the second front race 54 is in contact with a snap ring 68 that is fitted into the inner peripheral surface of the stator wheel 20b, thereby preventing relative motion in the axial direction between the second front race 54 and the stator wheel 20b”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to retain the pull bearings taught by Ochi (522) with the snap rings taught by Ochi (065), such that “wherein the pull bearings include portions axially fixed to the associated ones of the internal components by snap rings”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of preventing unintended axial movement of the pull bearings from within the torque converter taught by Ochi (522). 

Regarding Claim 14, Ochi (522), Depraete and Ochi (065) teach the launch device according to any of claim 13, 
Ochi (522) teaches wherein portions axially fixed to the associated ones of the internal components (Fig. 1, 110, 106, 200, 102) are bearing supports (supporting the bearings seen in Examiner Fig. 1 above), 
the bearing supports supporting the inner and outer races of the pull bearings (Examiner Fig. 1, PB1, PB2, PB3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUAN LE/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659


/J.J.T./Examiner, Art Unit 3659